Citation Nr: 0033459	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether the assignment of January 18, 1996, as the effective 
date for the grant of service connection for major 
depression, chronic lumbar strain, and peptic ulcer disease 
was clearly and unmistakably erroneous.  

Entitlement to special monthly compensation on account of the 
loss of use of the lower extremities.  

Entitlement to specially adaptive housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at North Little Rock, Arkansas.  

The veteran requested and received a personal hearing on his 
appeal regarding special monthly compensation and specially 
adapted housing/special home adaptations before a hearing 
officer at the RO in October 1999.  A complete transcript is 
of record.  


FINDINGS OF FACT

1.  The veteran was appropriately notified of all the 
procedures leading up to and culminating in the RO's denial 
of entitlement to service connection for recurrent back pain 
and episodes of abdominal pain-gastritis, in May 1976, and 
failed to timely appeal that determination, which became 
final.  

2.  The date of receipt of the reopened claim for service 
connection for the back and stomach disorders, and the 
original claim for a psychiatric disorder, January 18, 1996, 
is the appropriate effective date for the grant of service 
connection for these disorders, respectively.  

3.  Remaining function of the feet, respectively, is shown to 
be better than that which would be equally well served by 
amputation below the knee and use of a suitable prosthetic 
appliance.  

4.  The veteran is not shown to suffer from service connected 
loss or loss of use of the lower extremities or an upper 
extremity that precludes locomotion without the aid of 
braces, crutches, canes, or a wheelchair, nor does he suffer 
from service connected blindness or loss or loss of use of 
the hands.  


CONCLUSIONS OF LAW

1.  The assignment of January 18, 1996, as the effective date 
for the grant of service connection for major depression, 
chronic lumbar strain, and peptic ulcer disease did not 
involve clear and unmistakable error.  38 U.S.C.A. §§ 7105, 
5107(a), 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 3.160, 
3.400 (2000).  

2.  Special monthly compensation on account of the loss of 
use of the lower extremities is not warranted.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.350, 4.63 (2000).  

3.  Specially adaptive housing or a special home adaptation 
grant is not warranted.  38 U.S.C.A. §§ 2101, 5107(a) (West 
1991); 38 C.F.R. § 3.809 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Clear & Unmistakable Error

The veteran's original claim for service connection for back 
and stomach disabilities was received in September 1975.  The 
form was dated in August 1975.  His application included his 
address, hereinafter the 718 address.  In January 1976, the 
RO denied his claim on the basis that he failed to report for 
a scheduled examination.  He was given the opportunity for a 
re-scheduled examination, which he took by signing his name 
and providing his address, which was same address where the 
notice was sent.  The VA letter was dated in January 1976, 
the response was received in February.  In February 1976, he 
was notified that he would be informed at a later date of the 
time and the place of the examination.  This was sent to the 
same address.  This document was not returned as 
undeliverable.  After being notified of the time and place of 
the examination, sent to the same address, he again failed to 
report.  This document was not returned as undeliverable.  

By rating decision in May 1976, the RO denied entitlement to 
service connection for recurrent back pain and episodes of 
abdominal pain-gastritis.  The service medical records were 
considered.  Because he had failed to report for scheduled 
examinations on 4 different occasions, there was no 
postservice VA clinical evidence supporting the presence of 
the claimed disabilities, and no medical evidence from any 
other source was submitted.  He was notified of this decision 
at the same address and failed to timely appeal (by 
submitting a notice of disagreement within one year following 
the date of the notification).  The notification document was 
not returned as undeliverable.  

What the RO has considered to be the veteran's reopened claim 
was received on January 18, 1996.  This also was an original 
claim for a psychiatric disability, described by him as 
increased anxiety and depression during active service 
secondary to fear and depression about the physical 
disabilities of his back and (stomach) ulcer.  He requested 
in this document that his previous claim be reconsidered or 
reopened.  By rating action in July 1997, service connection 
was granted for major depression that was his clinically 
diagnosed psychiatric disorder, chronic lumbar strain that 
was his clinically diagnosed back disorder, and peptic ulcer 
disease with esophagitis that was his clinically diagnosed 
stomach disorder, effective the date of the claim on January 
18, 1996.  

The veteran wrote in October 1996 that he missed his 
previously scheduled examinations because of a mailing 
address error.  

In February 1998, the veteran wrote that there was clear and 
unmistakable error by the RO when the request for a physical 
examination was sent to him back in 1976 because he was 
suffering from depression then and all his school mail and VA 
checks at that time were sent to his correct address.  He 
stated that he had witnesses to the assertion that he never 
received any notice to come in for an examination.  

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2000).  As to the first step of 
initiating appellate review, the appellant is to submit a 
notice of disagreement within one year from the date that the 
agency mails notice of the determination to the appellant.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 20.302(a).  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 311 Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
claims submitted by the veteran.  The veteran's statement, 
alone, is not the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity.  Schoolman, Mindenhall.  

When there was a failure to timely and properly file a notice 
of disagreement following the issuance of the May 1976 rating 
decision and notification, that decision became final.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. 
Brown, 5 Vet. App. 554 (1993). Roy, supra; 38 C.F.R. 
§ 20.302(a).  

According to the United States Court of Appeals for Veterans 
Claims (Court), for clear and unmistakable error to exist 
either the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
the sort which, had it not made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

The Court has stated that a clear and unmistakable error is a 
very specific and a rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In addition, the Court has established a three-pronged test 
to determine whether clear and unmistakable error is present 
in a prior determination: (1) [E]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell, supra, at 313-14.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2000).  

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice or an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160(d) (2000)

A reopened claim is defined to include any application for a 
benefit received after final disallowance of an earlier 
decision.  38 C.F.R. § 3.160(e) (2000).  

The effective date of a claim for direct service connection 
is the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from active service; otherwise, date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2000).  

Under 38 C.F.R. § 3.400(r) (2000), the effective date of a 
reopened claim is the date that the claim to reopen is 
received or the date entitlement arose, whichever date is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991).  

The veteran contends that, since the 1976 notices for VA 
examinations and, by logical extension, the eventual notice 
of the adverse rating decision were not sent to his correct 
address, that decision was clearly and unmistakably 
erroneous.  What he fails to acknowledge is that he answered 
the RO request in January 1976, indicating that he received 
mail at the address where the RO sent it.  None of the 
notices were returned as undeliverable.  

There is a presumption of regularity that the pertinent 
notices were sent to the correct address in 1976, and the 
veteran failed to respond/timely file a notice of 
disagreement with the May 1976 decision following appropriate 
notice.  The veteran's current claim to the contrary 
notwithstanding, the undisputed facts that he responded to 
the RO's request in January 1976 that was sent to the same 
address support the error-free regularity of RO 
correspondence to the veteran regarding this case.  

It is important to note that when the veteran filed a claim 
for compensation, he also provided the address of a relative, 
the 2400 address.  In a form signed in July 1975, the veteran 
filed a claim for education benefits.  VA Form 22-1900.  In 
this document, he reported that his address was the 2400 
address.  In determining whether there was a failure of 
administrative regularity, our review reflects that the claim 
for compensation was dated after the claim for education 
benefits and the compensation claim provided the most recent 
and accurate address.  Confirming this fact is that following 
the January 1976 notification, the veteran again reported 
that the address was the 718 address.  In July 1976 and 
August 1976 work-study awards were processed and contained 
the 718 address.  The allegation that the VA knowingly or 
unknowingly sent mail to the incorrect address or that there 
was any failure of administrative regularity is unsupported.

In the absence of clear and unmistakable area involving any 
essential step in the promulgation of the May 1976 rating 
decision, that decision became final and is not reversible 
under the circumstances in this case.  The claim received on 
January 18, 1996 was, by definition, a reopened claim, 
defined as one that is received following a final 
disallowance of the benefits in May 1976.  At the same time, 
it was an original claim (for a psychiatric disorder) that 
was received more than a year following separation from 
active service.  As far as the effective dates for the grant 
of service connection are involved for the disabilities at 
issue in this part of the appeal, January 18, 1996, is 
correct for the date that both the reopened claims and the 
informal claim for the pertinent disabilities were received.  

2.  Loss Of Use, Lower Extremities

Service connection has been established for chronic lumbar 
strain, rated as 60 percent disabling, that the veteran feels 
has resulted in loss of use of his legs.  Peptic ulcer 
disease with esophagitis, rated as 20 percent disabling, and 
major depression, rated as 50 percent disabling, are also 
service connected.  The veteran was also awarded a temporary 
total rating for the period from December 1998 to February 
1999.

On a VA examination in April 1997, the calves were of equal 
circumference.  Gait was normal.  There was no neurological 
deficit in the leg.  

On a VA examination in December 1997, gait was normal.  The 
calves were of equal circumference.  Knee and ankle jerks 
were intact.  

On a private physical examination by a Spine Center in 
January 1998, leg lengths were equal.  Heel and toe walking 
were normal.  The veteran ambulated without assistance.  The 
sciatic nerve was tender.  The trochanter was not tender to 
palpation.  Motor examination was 5/5 in all muscle groups 
tested.  The sensory examination was decreased in the right 
leg.  In the sitting position, the extended leg, bilaterally, 
caused no leg pain.  In the lying position, the each leg 
could be lifted to 40 degrees.  Lasegue sign was negative, 
bilaterally.  Cross leg testing was negative, bilaterally.  
Patrick's test was negative.  Femoral nerve stretch was 
negative.  Flip test was negative.  Femoral pulses and 
dorsalis pedis pulses were present.  

On private physician's examination in February 1998, the 
veteran complained of right knee pain.  A history of a 
gunshot wound of the right knee behind the patella with 
complications including infection, multiple surgeries, and a 
shortened leg with valgus formation of the lower extremity 
was recorded.  He lived alone.  He was independent in the 
activities of daily living.  He needed help with housework.  
He could drive, but not over long distances.  His right leg 
was lower than his left leg.  He had obliquity of the pelvis.  
He had his right leg in a valgus position.  X-ray examination 
showed degenerative joint disease of the right knee and 
fracture of the right fibula.  The assessment included leg 
length discrepancy and sacroiliac joint pain.  Later in 
February 1998, more history was provided that the gunshot 
wound to the right knee had resulted in an open fracture 6 to 
8 inches below it.  The fracture healed in a malunited 
position.  In 1995, a right knee arthroscopy was done with 
postoperative infections developing requiring three 
arthrotomy and debridement procedures.  Knee pain continued, 
seemed to be getting worse, but was without any locking 
episodes.  Standing knee alignment showed a 15-degree varus 
on the right.  Gait was antalgic on the right.  The right 
lower extremity was about 1.5 centimeters short, relative to 
the left.  Motor and sensory examinations were intact.  Pedal 
pulses were intact.  Patellofemoral crepitation with active 
extension was shown.  There was valgus pseudolaxity, without 
other instability.  The impressions were varus malunion of 
the right tibia fracture and history of septic arthritis of 
the right knee with chondromalacia of the patellae and 
possibly other interarticular knee problems.  

A private physician's report in April 1998 indicated a 
history of a gunshot wound of the leg in April 1993.  The 
veteran was shot by a burglar.  The wound had caused severe 
internal derangement of the right knee with instability.  He 
had overused the left leg and shoulder to compensate.  He was 
to avoid walking, standing, stooping, bending, climbing, 
kneeling, pushing, and pulling.  He had lifting and reaching 
limitations.  He was not to perform any strenuous labor.  

Private physicians' records show that a right tibial 
osteotomy was performed apparently in March 1998 and, in June 
1998, the veteran was limping a lot and had right lower 
extremity shortness.  There was right tibia varus deformity 
with secondary and post-traumatic arthritis of the right knee 
and back pain from the malunion limp and leg length 
discrepancy (1 1/2 centimeters).  

VA outpatient treatment records show, in July 1998, that the 
veteran complained of right lumbosacral spine pain radiating 
down to the hamstrings.  His right lower extremity was weaker 
than the left.  He had numbness and tingling in the right 
knee.  Walking increased his pain.  He was on a home exercise 
program and had been given a transcutaneous nerve stimulator 
for pain.  He ambulated with a cane.  He was able to heel and 
toe walk without difficulty.  Reflexes were decreased in the 
right knee and ankle.  There was edema, crepitus and 
decreased flexion of the right knee.  The left lower 
extremity and remainder of the right lower extremity were 
intact.  Left lower extremity strength was 5/5.  Right lower 
extremity strength was 5/5 except for 4+/5 at the right knee.  
Sensation was decreased over the right anterior thigh and 
right posterior and lateral calf.  The assessment was 
suspected advanced osteoarthritis of the right knee.  In 
August 1998, he still walked with a cane.  Chronic right leg 
pain was noted.  Chronic pain was assessed.  

A VA neurosurgeon examined the veteran for lumbar spine 
surgery in October 1998.  He complained of chronic low back 
pain that had been getting worse for one or two years with 
radiation to the right lower extremity.  The pain tended to 
go down the posterior thigh to the calf.  There had been 
occasional swelling of the right knee.  The right leg was 
slightly shorter.  He walked with a cane.  Straight leg 
raising was positive on the right to 45 degrees.  Motor 
function was decreased to about 4+/5 of right plantar flexion 
and minimally decreased due to pain in dorsiflexion.  There 
was decreased sensation on the lateral and dorsal aspects of 
the right foot and lateral aspect of the calf.  Deep tendon 
reflexes of the lower extremities were depressed.  

On a VA examination in November 1998, the veteran attributed 
right lower extremity swelling to the prior gunshot wound.  
He was able to walk one-half block with a cane.  He had a 
sense of numbness from the right buttock to the right ankle.  
He was capable of sitting for 10 minutes.  He walked with the 
aid of a cane and favored the right lower extremity.  A leg 
length discrepancy was due to shortening and bowing below the 
right knee.  He was able to heel and toe walk, cautiously.  
Lower extremity scars were detailed.  The sensory evaluation 
revealed no clear-cut area of hypalgesia or hypesthesia that 
corresponded to peripheral nerve or dermatome.  Manual muscle 
evaluation revealed a jerky let-off on the right that was not 
present on the left.  No neurological deficit was found.  The 
impressions involved the lumbar spine with specified 
displacement of nerve roots, degenerative joint disease and 
disc problems.  

VA outpatient clinical records show, in January 1999, that 
the veteran was able to ambulate without assisted device in a 
slow, hesitant, clutching-back way.  He was unable to heel 
and toe walk.  Lower extremity strength was in a 4+ to 5/5 
range.  In February 1999, he could walk with a cane.  He was 
able to heel and toe walk.  Strength of the lower extremities 
was shown as 5/5 except for 4+/5 at the left knee.  Sensory 
and proprioception testing was intact.  

On a VA examination in April 1999, the veteran complained of 
an inability to stand for more than 3 minutes, sit more than 
10 minutes, or walk more than a half block.  He described 
occasional numbness and weakness of the legs and right foot 
but stated that right now they are all right.  He was able to 
drive a vehicle.  The physical examination showed that he 
ambulated with a moderate limp.  Strength and sensation were 
intact.  Straight leg raising was positive at 55 degrees.  
Deep tendon reflexes were 1+, except that there was absent 
deep tendon reflex at the left ankle.  The diagnosis was 
herniated nucleus pulposus, L5-S1, postoperative.  There was 
no specific lower extremity diagnosis.  

During the veteran's October 1999 hearing, he testified that 
chronic lumbar strain had adversely affected the nerve roots 
with neurologic involvement and sciatic pain down both legs.  
He experienced severe pain and paresthesia-partial paralysis, 
tingling and lack of sensation of the legs.  He described 
loss of sensation of the right foot, and constant pain of the 
lower extremities.  He sometimes experienced shooting pains 
of the legs that were like a charley horse and prevented him 
from even moving his leg.  He testified that he had had a 
right knee brace at one time, but that did not seem to help 
much.  He had to use a cane constantly.  He stated that he 
had difficulty using his right knee in bending, flexing, 
twisting and rotating functions.  He could lift his legs in 
the supine position, but not without pain.  He testified that 
he could not put very much weight on his right foot so that 
he had to shift his spine to put most of his weight on his 
left foot.  His physicians reportedly had indicated that 
sciatica and neurological dysfunction had limited various 
functional activities of the right lower extremity, to 
include climbing stairs/ladders, stooping, walking, 
squatting, pushing, pulling, thrusting, crawling, kneeling, 
prolonged standing, or sitting.  

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Examples under 
38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of 
use of a foot are extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  Also considered as loss of use of the foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  38 C.F.R. 
§ 4.63 (1999).

Aside from the question as to whether any lower extremity 
disablement is service connected, the basic determination on 
this issue is whether the veteran has loss of use of the 
lower extremities as defined for VA purposes, so as to 
qualify for special monthly compensation, if such were 
service connected.  The complete clinical evidence dated 
since April 1997 shows that he essentially retains such 
function of the lower extremities, specifically the feet, 
that he has not suffered loss of use for VA purposes.  His 
strength and neurologic functions of the lower extremities do 
not support loss of use.  His gait has been less than 
perfect, but has been termed normal on several occasions, and 
affected by the use of a cane, at least, much of the time.  
He also has shown a slight limp.  Strength of the lower 
extremities has been normal, or nearly normal.  He suffered 
right lower extremity shortness following the 1993 gunshot 
wound, but the shortness is far less than the 3 1/2 inches 
required for loss of use.  Sensation of the lower extremities 
has been mostly intact with some abnormality, but without any 
definite hypalgesia or hypesthesia.  His sworn testimony to 
the contrary notwithstanding, the complete medical evidence 
detected not significant paresthesia, tingling or lack of 
sensation of the lower extremities.  Similarly, definite 
sciatica has not been found.  Balance and propulsion have not 
been so impaired that loss of use has resulted.  Ankylosis of 
any joint of the lower extremities, complete paralysis of the 
external popliteal nerve, footdrop, nor organic, trophic or 
circulatory disturbances of the lower extremities are shown 
to be present.  Accordingly, no loss of use of either lower 
extremity such that no effective function remains other than 
that which would be equally well served by an amputation 
stump below the knee and use of a suitable prosthetic 
appliance, is shown to have developed.  

Specially Adapted Housing/Home Adaptations

During the veteran's October 1999 hearing, he testified that 
he had to climb five stairs to get to the first story level 
of his house and then climb more stairs to get to the 
bedrooms on the second level.  He had to have his friend help 
him up the steps most of the time due to the excruciating 
pain of the lower extremities that he experienced.  He had a 
wheelchair and felt the need to use it a lot of times.  If he 
had a ramp, he stated that it would be a lot easier to enter 
his house.  He testified that it was difficult to get 
upstairs in his house to his bedroom.  On going upstairs, he 
often had to stop and grab the railing.  Once he went 
upstairs, he stayed there a long time.  He could not go up 
and down the stairs at will.  He was limited by pain to one 
trip up and down the stairs a day.  He stated that his friend 
had to help him up and down the stairs.  His friend testified 
that he provided help to the veteran.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
a result of a total and permanent disability for which 
service-connected compensation is payable under Chapter 11 of 
38 U.S.C.A., the veteran has (1) loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) loss, or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) loss, or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

The term "preclude locomotion" is defined in pertinent 
regulations as meaning the necessity for regular and constant 
use of a wheelchair, braces, crutches or canes as a normal 
mode of locomotion, although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, and that he is entitled to 
compensation for permanent and total service-connected 
disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809(a).  

The first important observation the Board would make is that 
not all of the veteran's lower extremity dysfunction is shown 
to be service connected, especially that involving the right 
lower extremity, especially the knee, which was injured by a 
gunshot wound in the 1990's, and is predominantly disabled as 
a result of that wound, with shortness and bowing of the leg 
below the knee and a limp.  Therefore, any loss of use of the 
lower extremities is not necessarily considered to be service 
connected.  Most importantly, the clinical evidence does not 
establish that, even if all lower extremity disablement were 
service connected, he suffers from the requisite loss of use 
to satisfy the requirements of specially adapted housing or 
special home adaptations.  For the most part, it is noted 
that the veteran uses a cane to walk, but it is not shown 
that he is precluded from walking without the use of a cane 
or other artificial assistive device, such as a brace or a 
wheelchair.  The clinical records dated in 1997 and 1998 show 
that he could walk, albeit with some problems, but without 
the need for any assistive device.  He was ambulating with a 
cane in July 1998 but, on that same examination, could heel 
and toe walk without difficulty.  On the VA examination in 
November 1998, he was still walking with a cane and favoring 
the right lower extremity, but he was able to heel and toe 
walk cautiously.  VA outpatient clinical records and 
examination in 1999 show that he could walk without assistive 
device, albeit in a slow, hesitant, and back-clutching 
manner, showing a slight limp, and not being able to walk 
very far or long.  He had testified that he cannot get 
upstairs without having to stop and to get assistance, but he 
can get up and down the stairs on his own, even if he often 
gets assistance with this activity.  He is not shown to be 
unable to climb up and come down stairs by virtue of any loss 
of use of the lower extremities.  He is not shown to be 
precluded from movement without the use of braces, canes or a 
wheelchair.  Having difficulty, even having to stop and rest, 
and to hold onto the railing in negotiating stairs is not 
tantamount to loss of use that meets the requirements of 
specially adaptive housing or special home adaptations.  
Ultimately, it is not shown that the veteran suffers from 
service connected loss of use of both lower extremities, loss 
of use of one lower extremity with additional disability that 
precludes locomotion without the aid of braces, crutches, 
canes or a wheelchair, or loss of use of an upper and a lower 
extremity that precludes locomotion without the aid of 
braces, crutches, canes or a wheelchair.  Thus, he does not 
qualify for specially adaptive housing.  Likewise, he does 
not suffer from service connected blindness or anatomical 
loss or loss of use of both hands so as to qualify for a 
special home adaptation grant.  


ORDER

The assignment of January 18, 1996, as the effective date for 
the grant of service connection for major depression, chronic 
lumbar strain, and peptic ulcer disease not having involved 
clear and unmistakable error, the benefit sought on appeal 
with respect thereto is denied.  

Special monthly compensation on account of the loss of use of 
the lower extremities is denied.  

Specially adaptive housing or a special home adaptation grant 
is denied.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



